Exhibit 10.1

QUANTUM CORPORATION

1993 LONG-TERM INCENTIVE PLAN

(As amended and restated effective as of November 10, 2007)

 

Purpose of the Plan

. The purpose of the Quantum Corporation 1993 Long-Term Incentive Plan is to
enable Quantum Corporation to provide an incentive to eligible employees,
consultants and officers whose present and potential contributions are important
to the continued success of the Company, to afford these individuals the
opportunity to acquire a proprietary interest in the Company, and to enable the
Company to enlist and retain in its employment the best available talent for the
successful conduct of its business. It is intended that this purpose will be
effected through the granting of (a) stock options, (b) stock purchase rights,
(c) stock appreciation rights, (d) long-term performance awards, and (e)
restricted stock units.



Definitions

. As used herein, the following definitions shall apply:



"Administrator" means the Board or such of its Committees as shall be
administering the Plan, in accordance with Section 5 of the Plan.

"Applicable Laws" means the requirements relating to the administration of stock
option plans under U. S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Shares are
listed or quoted and the applicable laws of any foreign country or jurisdiction
where awards are, or will be, granted under the Plan.

"Board" means the Board of Directors of the Company.

"Code" means the Internal Revenue Code of 1986, as amended.

"Committee" means a Committee appointed by the Board in accordance with
Section 5 of the Plan.

"Company" means Quantum Corporation, a Delaware corporation.

"Consultant" means any person, including an advisor, engaged by the Company or a
Parent or Subsidiary to render services and who is compensated for such
services, provided that the term "Consultant" shall not include Directors who
are paid only a Director's fee by the Company or who are not compensated by the
Company for their services as Directors.

"Continuous Status as an Employee, Consultant or Director" means that the
employment or consulting relationship is not interrupted or terminated by the
Company, any Parent or Subsidiary, or where applicable, any entity affiliated
with the Company or that the Optionee continues as a Director notwithstanding
any interruption or termination of the employment or consulting relationship.
Continuous Status as an Employee, Consultant or Director shall not be considered
interrupted in the case of: (i) transfers between locations of the Company or
between the Company, its Parent, its Subsidiaries, or where applicable,
affiliated or successor entities; (ii) any leave of absence approved by the
Board, including sick leave, military leave, or any other personal leave;
provided, however, that for purposes of Incentive Stock Options, any such leave
may not exceed ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract (including certain Company policies) or statute,
or (iii) notification by the Company of a reduction-in-force; such termination
shall be considered to have occurred at the end of the Employee's continuation
period.

"Director" means a member of the Board.

"Disability" means total and permanent disability as defined in Section 22(e)(3)
of the Code.

"Employee" means any person, including Officers and Directors, employed by the
Company or any Parent, Subsidiary or where applicable, entities affiliated with
the Company. Neither service as a Director nor payment of a director's fee by
the Company shall be sufficient to constitute "employment" by the Company.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Fair Market Value" means, as of any date, the value of a Share determined as
follows:

If the Shares are listed on any established stock exchange or a national market
system, including without limitation the Nasdaq National Market or The Nasdaq
SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system on the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

If the Shares are regularly quoted by a recognized securities dealer but selling
prices are not reported, the Fair Market Value of a Share shall be the mean
between the high bid and low asked prices for the Shares on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or

In the absence of an established market for the Shares, the Fair Market Value
shall be determined in good faith by the Administrator.

"Incentive Stock Option" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

"Long-Term Performance Award" means an award under Section 10 below. A Long-Term
Performance Award shall permit the recipient to receive a cash or stock bonus
(as determined by the Administrator) upon satisfaction of such performance
factors as are set out in the recipient's individual grant. Long-Term
Performance Awards will be based upon the achievement of Company, Subsidiary
and/or individual performance factors or upon such other criteria as the
Administrator may deem appropriate.

"Long-Term Performance Award Agreement" means a written agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Long-Term Performance Award grant. The Long-Term Performance Award Agreement is
subject to the terms and conditions of the Plan.

"Nonstatutory Stock Option" means any Option that is not an Incentive Stock
Option.

"Notice of Grant" means a written notice evidencing certain terms and conditions
of an individual Option, Stock Purchase Right, SAR, Long-Term Performance Award,
or Restricted Stock Unit grant. The Notice of Grant is part of the Option
Agreement, the SAR Agreement, the Long-Term Performance Award Agreement, and the
Restricted Stock Unit Agreement, as applicable.

"Officer" means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

"Option" means a stock option granted pursuant to the Plan.

"Option Agreement" means a written agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

"Optioned Stock" means the Shares subject to an Option or Right.

"Optionee" means an Employee or Consultant who holds an outstanding Option or
Right.

"Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Section 424(e) of the Code.

"Plan" means this Quantum Corporation 1993 Long-Term Incentive Plan.

"Restricted Stock" means the Shares subject to a Restricted Stock Purchase
Agreement acquired pursuant to a grant of Stock Purchase Rights under Section 8
below.



"Restricted Stock Purchase Agreement" means a written agreement between the
Company and the Optionee evidencing the terms and restrictions applying to
Restricted Stock purchased under a Stock Purchase Right. The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.



"Restricted Stock Unit" means a bookkeeping entry initially representing an
amount equivalent to the Fair Market Value of one Share, granted pursuant to
Section 9. Restricted Stock Units represent an unfunded and unsecured obligation
of the Company.

"Restricted Stock Unit Agreement" means a written agreement between the Company
and the Optionee evidencing the terms and restrictions applying to Restricted
Stock Units. The Restricted Stock Unit Agreement is subject to terms and
conditions of the Plan and the Notice of Grant.

"Right" means and includes SARs, Long-Term Performance Awards, Stock Purchase
Rights, and Restricted Stock Units granted pursuant to the Plan.

"Rule 16b-3" means Rule 16b-3 of the Exchange Act or any successor rule thereto,
as in effect when discretion is being exercised by the Administrator with
respect to the Plan.

"SAR" means a stock appreciation right granted pursuant to Section 7 of the
Plan.

"SAR Agreement" means a written agreement between the Company and an Optionee
evidencing the terms and conditions of an individual SAR grant. The SAR
Agreement is subject to the terms and conditions of the Plan.

"Share" means a share of common stock of the Company, as adjusted in accordance
with Section 12 of the Plan.

"Stock Purchase Right" means the right to purchase Shares pursuant to Section 8
of the Plan, as evidenced by a Notice of Grant.

"Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.

Eligibility

. Nonstatutory Stock Options and Rights may be granted to Employees and
Consultants. Incentive Stock Options may be granted only to Employees. If
otherwise eligible, an Employee or Consultant who has been granted an Option or
Right may be granted additional Options or Rights.



Stock Subject to the Plan

.



Shares Reserved Under the Plan

. Subject to the provisions of Section 12 of the Plan, the total number of
Shares reserved and available for issuance under the Plan is 46,343,212 Shares,
plus an annual increase to be added on April 1 of each year beginning in 2002
and ending on April 1, 2006, equal to 4% of the number of Shares outstanding on
the preceding March 31. The maximum number of Shares reserved and available for
issuance pursuant to Incentive Stock Options is 28,000,000 Shares increased,
annually, by 3,000,000 of the Shares added to the Plan under the preceding
sentence;
provided
, however, that any or all such annual increases in the number of Shares
available for issuance pursuant to Incentive Stock Options shall be subject to
stockholder approval to the extent the Administrator determines that such
approval is required by the applicable provisions of the Code.



Subject to Section 12 of the Plan, if any Shares that have been optioned under
an Option cease to be subject to such Option (other than through exercise of the
Option), or if any Option or Right granted hereunder is forfeited, or any such
award otherwise terminates prior to the issuance of Common Stock to the
participant, the Shares that were subject to such Option or Right shall again be
available for distribution in connection with future Option or right grants
under the Plan. In addition, Shares that have been subject to SARs exercised for
cash, whether granted in connection with or independently of options, shall
again be available for distribution under the Plan. Shares that have actually
been issued under the Plan, whether upon exercise or settlement of an Option or
Right, shall not in any event be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Shares of
Restricted Stock are repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan.

Administration

.



Procedure

.



Multiple Administrative Bodies

. The Plan may be administered by different Committees with respect to different
groups of Service Providers.



Section 162(m)

. To the extent that the Administrator determines it to be desirable to qualify
Options granted hereunder as "performance-based compensation" within the meaning
of Section 162(m) of the Code, the Plan shall be administered by a Committee of
two or more "outside directors" within the meaning of Section 162(m) of the
Code.



Rule 16b-3

. To the extent desirable to qualify transactions hereunder as exempt under Rule
16b-3, the transactions contemplated hereunder shall be structured to satisfy
the requirements for exemption under Rule 16b-3.



Other Administration

. Other than as provided above, the Plan shall be administered by (A) the Board
or (B) a Committee, which committee shall be constituted to satisfy Applicable
Laws.



Powers of the Administrator

. Subject to the provisions of the Plan, and in the case of a Committee, subject
to the specific duties delegated by the Board to such Committee, the
Administrator shall have the authority, in its discretion:



to determine the Fair Market Value of the Shares, in accordance with
Section 2(m) of the Plan;

to select the Consultants and Employees to whom Options and Rights may be
granted hereunder;

to determine whether and to what extent Options and Rights or any combination
thereof, are granted hereunder;

to determine the number and type of Shares to be covered by each Option and
Right granted hereunder;

to approve forms of agreement for use under the Plan;

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise price, the time or times when Options or Rights may
be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Option or Right or the Shares relating thereto, based
in each case on such factors as the Administrator, in its sole discretion, shall
determine;

to construe and interpret the terms of the Plan;

to prescribe, amend and rescind rules and regulations relating to the Plan;

to determine whether and under what circumstances an Option or Right may be
settled in cash instead of Shares or Shares instead of cash;

to modify or amend each Option or Right (subject to Section 14 of the Plan),
provided that such modification or amendment complies with Code Section 409A, to
the extent applicable, unless otherwise determined by the Administrator;

to allow Optionees to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Option or
Right that number of Shares having a Fair Market Value equal to the amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option or Right previously granted by the
Administrator;

to determine the terms and restrictions applicable to Options and Rights and any
Restricted Stock; and

to make all other determinations deemed necessary or advisable for administering
the Plan.



Notwithstanding the foregoing or any other provision of the Plan, without the
approval of the Company's stockholders, the Administrator shall not reduce the
exercise price of any previously granted Option or SAR except to the limited
extent provided in Section 12.

Effect of Administrator's Decision

. The Administrator's decisions, determinations and interpretations shall be
final and binding on all Optionees and any other holders of Options or Rights.



Duration of the Plan

. The Plan shall remain in effect until terminated by the Board under the terms
of the Plan, provided that in no event may Incentive Stock Options be granted
under the Plan later than 10 years from the date the Plan was adopted by the
Board.



Options and SARs

.



Options

. The Administrator, in its discretion, may grant Options to eligible
participants and shall determine whether such Options shall be Incentive Stock
Options or Nonstatutory Stock Options. Each Option shall be evidenced by a
Notice of Grant which shall expressly identify the Options as Incentive Stock
Options or as Nonstatutory Stock Options and be in such form and contain such
provisions as the Administrator shall from time to time deem appropriate.
Without limiting the foregoing, the Administrator may at any time authorize the
Company, with the consent of the respective recipients, to issue new Options or
Rights in exchange for the surrender and cancellation of outstanding Options or
Rights. Option agreements shall contain the following terms and conditions:



Exercise Price; Number of Shares

. The per share exercise price for the Shares issuable pursuant to an Option
shall be such price as is determined by the Administrator;
provided
, however, that in no event shall the price of an Option or Stock Appreciation
Right be less than 100% of the Fair Market Value of the Shares on the date the
Option or Stock Appreciation Right is granted, subject to any additional
conditions set out in Section 7(a)(iv) below.



The Notice of Grant shall specify the number and type of Shares to which it
pertains.

Waiting Period and Exercise Dates

. At the time an Option is granted, the Administrator will determine the terms
and conditions to be satisfied before Shares may be purchased, including the
dates on which Shares subject to the Option may first be purchased. The
Administrator may specify that an Option may not be exercised until the
completion of the service period specified at the time of grant. (Any such
period is referred to herein as the "waiting period.") At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised, which shall not be earlier than the end of the waiting period, if
any, nor, in the case of an Incentive Stock Option, later than ten (10) years,
from the date of grant.



Form of Payment

. The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of:



cash;

check;

promissory note;

other Shares which (1) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, (2) have a Fair Market Value on the date of surrender not greater
than the aggregate exercise price of the Shares as to which said Option shall be
exercised and (3) are of the same class of stock as the Shares to be purchased;

delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale or
loan proceeds required to pay the exercise price;

any combination of the foregoing methods of payment; or

such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

Special Incentive Stock Option Provisions

. In addition to the foregoing, Options granted under the Plan which are
intended to be Incentive Stock Options under Section 422 of the Code shall be
subject to the following terms and conditions:



Dollar Limitation

. To the extent that the aggregate Fair Market Value of (a) the Shares with
respect to which Options designated as Incentive Stock Options plus (b) the
shares of stock of the Company, Parent and any Subsidiary with respect to which
other Incentive Stock Options are exercisable for the first time by an Optionee
during any calendar year under all plans of the Company and any Parent and
Subsidiary exceeds $100,000, such Options shall be treated as Nonstatutory Stock
Options. For purposes of the preceding sentence, (a) Options shall be taken into
account in the order in which they were granted, and (b) the Fair Market Value
of the Shares shall be determined as of the time the Option or other Incentive
Stock Option is granted.



Option Grant Limitations

. The following limitations will apply to each Option grant:



No Employee or Consultant shall be granted, in any fiscal year of the Company,
an Option to purchase more than 500,000 Shares.

In connection with his or her initial service or upon Promotion, an Employee or
Consultant may be granted Options to purchase up to an additional 1,000,000
Shares which shall not count against the limit set forth in subsection (1)
above. "Promotion" shall mean a change in title of the Employee or Consultant
which involves a substantial change in his or her duties and responsibilities;
provided, however, that an Employee or Consultant will not be deemed to receive
more than one Promotion during any fiscal year for the purposes of this
Section 7(a)(v).

The foregoing limitations shall be adjusted proportionately in connection with
any change in the Company's capitalization as described in Section 12.

If an Option is canceled in the same fiscal year of the Company in which it was
granted (other than in connection with a transaction described in Section 12),
the canceled Option will be counted against the limits set forth in subsections
(1) and (2) above. For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.

Other Provisions

. Each Option granted under the Plan may contain such other terms, provisions,
and conditions not inconsistent with the Plan as may be determined by the
Administrator.



Buyout Provisions

. The Administrator may at any time offer to buyout for a payment in cash,
promissory note or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.



SARs

.



In Connection with Options

. At the sole discretion of the Administrator, SARs may be granted in connection
with all or any part of an Option, either concurrently with the grant of the
Option or at any time thereafter during the term of the Option. The following
provisions apply to SARs that are granted in connection with Options:



The SAR shall entitle the Optionee to exercise the SAR by surrendering to the
Company unexercised the corresponding portion of the related Option. The
Optionee shall receive in exchange from the Company an amount equal to the
excess of (1) the Fair Market Value on the date of exercise of the SAR of the
Shares covered by the surrendered portion of the related Option over (2) the
exercise price of the Shares covered by the surrendered portion of the related
Option. Notwithstanding the foregoing, the Administrator may place limits on the
amount that may be paid upon exercise of an SAR; provided, however, that such
limit shall not restrict the exercisability of the related Option.

When an SAR is exercised, the related Option, to the extent surrendered, shall
cease to be exercisable.

An SAR shall be exercisable only when and to the extent that the related Option
is exercisable and shall expire no later than the date on which the related
Option expires.

An SAR may only be exercised at a time when the Fair Market Value of the Shares
covered by the related Option exceeds the exercise price of the Shares covered
by the related Option.

Independent of Options

. At the sole discretion of the Administrator, SARs may be granted without
related Options. The following provisions apply to SARs that are not granted in
connection with Options:



The SAR shall entitle the Optionee, by exercising the SAR, to receive from the
Company an amount equal to the excess of (1) the Fair Market Value of the Shares
covered by the exercised portion of the SAR, as of the date of such exercise,
over (2) the Fair Market Value of the Shares covered by the exercised portion of
the SAR, as of the last market trading date prior to the date on which the SAR
was granted; provided, however, that the Administrator may place limits on the
aggregate amount that may be paid upon exercise of an SAR.

SARs shall be exercisable, in whole or in part, at such times as the
Administrator shall specify in the Optionee's SAR agreement.

Form of Payment

. The Company's obligation arising upon the exercise of an SAR may be paid in
Shares or in cash, or in any combination of Shares and cash, as the
Administrator, in its sole discretion, may determine. Shares issued upon the
exercise of an SAR shall be valued at their Fair Market Value as of the date of
exercise.



Method of Exercise

.



Procedure for Exercise; Rights as a Stockholder

. Any Option or SAR granted hereunder shall be exercisable at such times and
under such conditions as determined by the Administrator and as shall be
permissible under the terms of the Plan.





An Option may not be exercised for a fraction of a Share.



An Option or SAR shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and full
payment for the Shares with respect to which the Option is exercised has been
received by the Company. Full payment may, as authorized by the Administrator
(and, in the case of an Incentive Stock Option, determined at the time of grant)
and permitted by the Option Agreement, consist of any consideration and method
of payment allowable under subsection 7(a)(iii) of the Plan. Until the issuance
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 12 of the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares, which thereafter shall be available, both for purposes of the Plan and
for sale under the Option, by the number of Shares as to which the Option is
exercised. Exercise of an SAR in any manner shall, to the extent the SAR is
exercised, result in a decrease in the number of Shares, which thereafter shall
be available for purposes of the Plan, and the SAR shall cease to be exercisable
to the extent it has been exercised.

Termination of Employment or Consulting Relationship or Status as a Director

. In the event an Optionee's Continuous Status as an Employee, Consultant or
Director terminates (other than upon the Optionee's death or Disability), the
Optionee may exercise his or her Option or SAR within such period of time as is
determined by the Administrator and only to the extent that the Optionee was
entitled to exercise it at the date of such termination (but in no event later
than the expiration of the term of such Option or SAR as set forth in the Option
or SAR Agreement). In the absence of a specified time in the Option or SAR
Agreement, the Option or SAR shall remain exercisable for three (3) months
following the Optionee's termination. To the extent that Optionee was not
entitled to exercise an Option or SAR at the date of such termination, and to
the extent that the Optionee does not exercise such Option or SAR (to the extent
otherwise so entitled) within the time specified herein, the Option or SAR shall
terminate.



Disability of Optionee

. In the event an Optionee's Continuous Status as an Employee, Consultant or
Director terminates as a result of the Optionee's Disability, the Optionee may
exercise his or her Option or SAR, but only within twelve (12) months from the
date of such termination, and only to the extent that the Optionee was entitled
to exercise it at the date of such termination (but in no event later than the
expiration of the term of such Option or SAR as set forth in the Option or SAR
Agreement). To the extent that Optionee was not entitled to exercise an Option
or SAR at the date of such termination, and to the extent that the Optionee does
not exercise such Option or SAR (to the extent otherwise so entitled) within the
time specified herein, the Option or SAR shall terminate.



Death of Optionee

. In the event of an Optionee's death, the Optionee's estate or a person who
acquired the right to exercise the deceased Optionee's Option or SAR by bequest
or inheritance may exercise the Option or SAR, but only within twelve (12)
months following the date of death, and only to the extent that the Optionee was
entitled to exercise it at the date of death (but in no event later than the
expiration of the term of such Option or SAR as set forth in the Option or SAR
Agreement). To the extent that Optionee was not entitled to exercise an Option
or SAR at the date of death, and to the extent that the Optionee's estate or a
person who acquired the right to exercise such Option does not exercise such
Option or SAR (to the extent otherwise so entitled) within the time specified
herein, the Option or SAR shall terminate.



Stock Purchase Rights

.



Rights to Purchase

. Stock Purchase Rights may be issued either alone, in addition to, or in tandem
with other awards granted under the Plan and/or cash awards made outside of the
Plan. After the Administrator determines that it will offer Stock Purchase
Rights under the Plan, it shall advise the offeree in writing of the terms,
conditions and restrictions related to the offer, including the number and type
of Shares that the offeree shall be entitled to purchase, the price to be paid,
and the time within which the offeree must accept such offer, which shall in no
event exceed thirty (30) days from the date upon which the Administrator made
the determination to grant the Stock Purchase Right. In no event shall the
purchase price be less than the minimum price required to assure compliance with
applicable state law. The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.



Repurchase Option

. Unless the Administrator determines otherwise, the Restricted Stock Purchase
Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser's employment with the
Company for any reason (including death or Disability). The purchase price for
Shares repurchased pursuant to the Restricted Stock purchase agreement shall be
the original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at such rate as the Administrator may determine.



Other Provisions

. The Restricted Stock Purchase Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion. In addition, the provisions of
Restricted Stock Purchase Agreements need not be the same with respect to each
purchaser.



Rights as a Stockholder

. Once the Stock Purchase Right is exercised, the purchaser shall have the
rights equivalent to those of a stockholder, and shall be a stockholder when his
or her purchase is entered upon the records of the duly authorized transfer
agent of the Company. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Stock Purchase Right is
exercised, except as provided in Section 12 of the Plan.



Restricted Stock Units.

Grant

. Restricted Stock Units may be granted at any time and from time to time, as
determined by the Administrator. After the Administrator determines that it will
grant Restricted Stock Units under the Plan, it shall advise the Optionee in
writing of the terms, conditions, and restrictions related to the grant,
including the number of Restricted Stock Units and the form of payout, which,
subject to Section 9(d), may be left to the discretion of the Administrator.



Vesting Criteria and Other Terms

. The Administrator shall set vesting criteria in its discretion, which,
depending on the extent to which the criteria are met, will determine the number
of Restricted Stock Units that will be paid out to the Optionee. The
Administrator may set vesting criteria based upon the achievement of
Company-wide, business unit, or individual goals (including, but not limited to,
continued employment), or any other basis determined by the Administrator in its
discretion.



Earning Restricted Stock Units

. Upon meeting the applicable vesting criteria, the Optionee shall be entitled
to receive a payout as specified in the Restricted Stock Unit Agreement.
Notwithstanding the foregoing, at any time after the grant of Restricted Stock
Units, the Administrator, in its sole discretion, may reduce or waive any
vesting criteria that must be met to receive a payout.



Form and Timing of Payment

. Payment of earned Restricted Stock Units shall be made as soon as practicable
after the date(s) set forth in the Restricted Stock Unit Agreement. The
Administrator, in its sole discretion, may pay earned Restricted Stock Units in
cash, Shares, or a combination thereof. Shares represented by Restricted Stock
Units that are fully paid in cash again shall be available for grant under the
Plan.



Cancellation

. On the date set forth in the Restricted Stock Unit Agreement, all unearned
Restricted Stock Units shall be forfeited to the Company, and an equal number of
Shares again shall be available for grant under the Plan.



Deferral

. Notwithstanding Section 9(d), the Administrator may permit an Optionee to
defer the timing of payment of earned Restricted Stock Units. Any deferral
election must be in accordance with rules established by the Administrator, in
its sole discretion. Unless otherwise determined by the Administrator, any
deferrals and deferral elections shall comply with Code Section 409A.



Long-Term Performance Awards

.



Administration

. Long-Term Performance Awards are cash or stock bonus awards that may be
granted either alone or in addition to other awards granted under the Plan.
Subject to any minimum imposed by applicable state law, such awards may be
granted for no cash consideration. The Administrator shall determine the nature,
length and starting date of any performance period (the "Performance Period")
for each Long-Term Performance Award, and shall determine the performance or
employment factors, if any, to be used in the determination of Long-Term
Performance Awards and the extent to which such Long-Term Performance Awards are
valued or have been earned. Long-Term Performance Awards may vary from
participant to participant and between groups of participants and shall be based
upon the achievement of Company, Subsidiary, Parent and/or individual
performance factors or upon such other criteria as the Administrator may deem
appropriate. Performance Periods may overlap and participants may participate
simultaneously with respect to Long-Term Performance Awards that are subject to
different Performance Periods and different performance factors and criteria.
Long-Term Performance Awards shall be confirmed by, and be subject to the terms
of, a Long-Term Performance Award agreement. The terms of such awards need not
be the same with respect to each participant.





At the beginning of each Performance Period, the Administrator may determine for
each Long-Term Performance Award subject to such Performance Period the range of
dollar values or number and type of Shares to be awarded to the participant at
the end of the Performance Period if and to the extent that the relevant
measures of performance for such Long-Term Performance Award are met. Such
dollar values or number and type of Shares may be fixed or may vary in
accordance with such performance or other criteria as may be determined by the
Administrator.

Adjustment of Awards

. The Administrator may adjust the performance factors applicable to the
Long-Term Performance Awards to take into account changes in legal, accounting
and tax rules and to make such adjustments as the Administrator deems necessary
or appropriate to reflect the inclusion or exclusion of the impact of
extraordinary or unusual items, events or circumstances in order to avoid
windfalls or hardships.



Non-Transferability of Options

. Unless determined otherwise by the Administrator, Options and Rights may not
be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Right transferable, such Option or Right shall
contain such additional terms and conditions as the Administrator deems
appropriate.



Adjustments Upon Changes in Capitalization, Dissolution, Merger, or Asset Sale.

Changes in Capitalization. Subject to any required action by the stockholders of
the Company, the number of Shares covered by each outstanding Option and Right,
and the number of Shares which have been authorized for issuance under the Plan
but as to which no Options or Rights have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option or Right, as
well as the price per Share covered by each such outstanding Option or Right,
shall be appropriately adjusted by the Board, in its discretion, for any
increase or decrease in the number or type of issued Shares resulting from a
stock split, reverse stock split, stock dividend, combination, conversion or
reclassification, or any other increase or decrease in the number of issued
Shares. Such adjustment by the Board shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option or Right.

Dissolution or Liquidation

. For Options or Rights granted prior to November 10, 2007, in the event of the
proposed dissolution or liquidation of the Company, to the extent that an Option
or Right has not been previously exercised, earned, or settled, it will
terminate immediately prior to the consummation of such proposed action. The
Administrator may, in the exercise of its sole discretion in such instances, (i)
declare that any Option or Right shall terminate as of a date fixed by the
Administrator, (ii) give each Optionee the right to exercise his or her Option
or Right as to all or any part of the Optioned Stock, including Shares as to
which the Option or Right would not otherwise be exercisable, and (iii) provide
that all vesting criteria applicable to unvested Options and Rights has been
met.



Merger or Asset Sale

. For Options or Rights granted prior to November 10, 2007, in the event of a
merger of the Company with or into another corporation, or the sale of
substantially all of the assets of the Company, each outstanding Option or Right
shall be assumed or an equivalent Option or Right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. For Options
or Rights granted on or after November 10, 2007, in the event of (i) a merger of
the Company with or into another corporation, other than a merger which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its Parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its Parent outstanding
immediately after such merger or (ii) the sale of substantially all of the
assets of the Company, each outstanding Option or Right shall be assumed or an
equivalent Option or Right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation does not agree to assume the Option or Right (whether granted prior
to, on or after November 10, 2007) or to substitute an equivalent option or
right, the Administrator shall, in lieu of such assumption or substitution, (i)
provide for the Optionee to have the right to exercise the Option or Right as to
all or a portion of the Optioned Stock, including Shares as to which it would
not otherwise be exercisable, and (ii) provide that all vesting criteria
applicable to unvested Options and Rights has been met. If the Administrator
makes an Option or Right exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator shall notify the
Optionee that the Option or Right shall be exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Right will terminate
upon the expiration of such period. For the purposes of this paragraph, the
Option or Right shall be considered assumed if, immediately following the merger
or sale of assets, the Option or Right confers the right to purchase or receive,
for each Share of Optioned Stock subject to the Option or Right immediately
prior to the merger or sale of assets, the consideration (whether stock, cash,
or other securities or property) received in the merger or sale of assets by
holders of Shares for each Share held on the effective date of the transaction
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided
, however, that if such consideration received in the merger or sale of assets
was not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation and the
Optionee, provide for the consideration to be received upon the exercise or
settlement of the Option or Right, for each Share of Optioned Stock subject to
the Option or Right, to be solely common stock of the successor corporation or
its Parent equal in Fair Market Value to the per share consideration received by
holders of Shares in the merger or sale of assets.



Date of Grant

. The date of grant of an Option or Right shall be, for all purposes, the date
on which the Administrator makes the determination granting such Option or
Right, or such other later date as is determined by the Administrator. Notice of
the determination shall be provided to each Optionee within a reasonable time
after the date of such grant.



Amendment and Termination of the Plan

.



Amendment and Termination

. The Board may at any time amend, alter, suspend or terminate the Plan.



Stockholder Approval

. The Company shall obtain stockholder approval of any Plan amendment to the
extent necessary and desirable to comply with Applicable Laws. Such stockholder
approval, if required, shall be obtained in such a manner and to such a degree
as is required by the Applicable Laws.



Effect of Amendment or Termination

. No amendment, alteration, suspension or termination of the Plan shall impair
the rights of any Optionee, unless mutually agreed otherwise between the
Optionee and the Administrator, which agreement must be in writing and signed by
the Optionee and the Company.



Conditions Upon Issuance of Shares

.



Legal Compliance

. Shares shall not be issued pursuant to the exercise of an Option or Right
unless the exercise of such Option or Right and the issuance and delivery of
such Shares shall comply with Applicable Laws.



Investment Representations

. As a condition to the exercise of an Option or Right, the Company may require
the person exercising such Option or Right to represent and warrant at the time
of any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.



Liability of Company

.



Inability to Obtain Authority

. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.



Grants Exceeding Allotted Shares

. If the Optioned Stock covered by an Option or Right exceeds, as of the date of
grant, the number of Shares which may be issued under the Plan without
additional stockholder approval, such Option or Right shall be void with respect
to such excess Optioned Stock, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained in accordance with Section 14(b) of the Plan.



Reservation of Shares

. The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.



Effective Date

. The Plan, as amended and restated herein, is effective as of November 10,
2007.

